Dismissed and Memorandum Opinion filed May 11, 2006








Dismissed and Memorandum Opinion filed May 11, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-06-00342-CR
NO. 14-06-00343-CR
NO. 14-06-00344-CR
____________
 
ANTHONY
DESHAWN BEVEL, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 208th District Court
Harris County, Texas
Trial Court Cause Nos. 1034696,
1034695, and 1034694
 

 
M E M O R A N D U M   O P I N I O N




Appellant was indicted on three separate charges of
aggravated sexual assault of a child. 
Appellant entered a guilty plea in each cause (trial court cause number
1034696, No. 14-06-00342-CR on appeal; trial court cause number 1034695, No.
14-06-00343-CR on appeal; trial court cause number 1034694, No. 14-06-00344-CR
on appeal).  In each case, in accordance
with the terms of a plea bargain agreement with the State, the trial court
sentenced appellant on March 20, 2006, to confinement for ten years in the
Institutional Division of the Texas Department of Criminal Justice.  Appellant filed a pro se notice of appeal in
each case.  We dismiss the appeals. 
            In
each case, the trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record of each case on appeal.  See
Tex. R. App. P. 25.2(d).  In each case, the record supports the trial
court=s certification.  See Dears v. State, 154 S.W.3d 610,
615 (Tex. Crim. App. 2005).
Accordingly, we dismiss the appeal in all three causes.  
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed May 11, 2006.
Panel consists of Justices Hudson,
Fowler, and Seymore.
Do Not Publish C Tex. R. App. P. 47.2(b)